Action for judgment declaring (1) that plaintiffs have easements in a sewer system in a real estate development, burdened only with easements in every other owner except owners of multiple dwellings; (2) that the right of defendant Algon Realty Corporation to connect the building on this property with the sewer system be restricted in accordance with the relief first demanded; (3) that the proposed construction of the Algon apartment house will constitute a nuisance; and (4) that defendants be perpetually enjoined from constructing the multiple dwelling and from connecting it with the sewer. Judgment dismissing complaint on the merits unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ. [166 Misc. 177.]